UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number000-22405 Information Analysis Incorporated (Exact Name of Registrant as Specified in Its Charter) Virginia 54-1167364 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11240 Waples Mill Road Suite 201 Fairfax, Virginia 22030 (703)383-3000 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 ofRegulationS-T(§ 232.405 of this chapter)during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” inRule12b-2of the Exchange Act. Large accelerated filer o Accelerated filer o Non-acceleratedfiler o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined inRule12b-2of the Exchange Act). YesoNoþ As of August 09, 2013, 11,201,760 shares of common stock, par value $0.01 per share, of the registrant were outstanding. Information Analysis Incorporated Form 10-Q Second Quarter 2013 INFORMATION ANALYSIS INCORPORATED FORM 10-Q Index Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited except for the balance sheet as of December 31, 2012) 3 Balance Sheets as of June 30, 2013 and December 31, 2012 3 Statements of Operations and Comprehensive (Loss) Incomefor the three months ended June 30, 2013 and 2012 4 Statements of Operations and Comprehensive (Loss) Incomefor the six months ended June 30, 2013 and 2012 5 Statements of Cash Flows for the six months ended June 30, 2013 and 2012 6 Notes to Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 2 Back to Table of Contents Information Analysis Incorporated Form 10-Q Second Quarter 2013 PART I - FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS INFORMATION ANALYSIS INCORPORATED BALANCE SHEETS (Unaudited) June 30, December 31, (see Note 1) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Note receivable, current Total current assets Property and equipment, net Note receivable, long-term Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Commissions payable Deferred revenue Accrued payroll and related liabilities Other accrued liabilities Total current liabilities Stockholders' equity Common stock, par value $0.01, 30,000,000 shares authorized; 12,844,376 shares issued, 11,201,760 shares outstanding as of June 30, 2013 and December 31, 2012 Additional paid-in capital Accumulated deficit ) ) Treasury stock, 1,642,616 shares at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements 3 Back to Table of Contents Information Analysis Incorporated Form 10-Q Second Quarter 2013 INFORMATION ANALYSIS INCORPORATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (Unaudited) For the three months ended June 30, Revenues Professional fees $ $ Software sales Total revenues Cost of revenues Cost of professional fees Cost of software sales Total cost of revenues Gross profit Selling, general and administrative expenses Commissions on sales (Loss) income from operations ) Other income (Loss) income before provision for income taxes ) Provision for income taxes - - Net (loss) income $ ) $ Comprehensive (loss) income $ ) $ (Loss) income per common share: Basic $ ) $ Diluted $ ) $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of the financial statements 4 Back to Table of Contents Information Analysis Incorporated Form 10-Q Second Quarter 2013 INFORMATION ANALYSIS INCORPORATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (Unaudited) For the six months ended June 30, Revenues Professional fees $ $ Software sales Total revenues Cost of revenues Cost of professional fees Cost of software sales Total cost of revenues Gross profit Selling, general and administrative expenses Commissions on sales (Loss) income from operations ) Other income (Loss) income before provision for income taxes ) Provision for income taxes - - Net (loss) income $ ) $ Comprehensive (loss) income $ ) $ (Loss) income per common share: Basic $ ) $ Diluted $ ) $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of the financial statements 5 Back to Table of Contents Information Analysis Incorporated Form 10-Q Second Quarter 2013 INFORMATION ANALYSIS INCORPORATED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended June 30, Cash flows from operating activities Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities Depreciation and amortization Stock-based compensation Bad debt expense - Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) Deferred revenue ) Commissions payable ) Income taxes - ) Net cash (used in) provided by operating activities ) Cash flows from investing activities Capital expenditures ) ) Increase in note receivable ) ) Payments received on note receivable Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from exercise of stock options - Net cash provided by financing activities - Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental cash flow information Interest paid $
